EXAMINER'S AMENDMENT & REASONS FOR ALLOWANCE


Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claims 16-20.

Reasons for Allowance

Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or reasonably suggest the washing machine appliance of independent claim 1 comprising, inter alia, a door assembly rotatably mounted to a cabinet for providing selective access to a wash chamber through an opening, the door assembly comprising an outer door frame defining a boss and an inner face that faces the wash tub when the door assembly is in a closed position, a reinforcement bracket seated on the inner face of the outer door frame and defining an expandable sleeve received within the boss; a mechanical fastener that passes through the expandable sleeve to increase a diameter of the expandable sleeve to engage the boss and secure the reinforcement bracket to the outer door frame and an inner door frame positioned adjacent the reinforcement bracket opposite the outer door frame such that the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711